Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 6/9/2022.
•	 Claims 1-19 are pending on this application.

EXAMINER'S AMENDMENT
 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-11, 13-15, 17-19 remain unchanged as per the amendment filed on 6/9/2022. 
Claims 12 and 16 (as filed on 6/9/2022) is further amended by the examiner as below.
Additions to the claim is reflected by underline (example) and deletions are reflected by strikethrough (
Authorization for this examiner's amendment was given in a telephone interview with Attorney-on-Record Christopher N. George on 6/30/2022.
 
Claim 12
A computer-implemented process for optimizing additive process parameters for an additive manufacturing process, comprising:
(a) receiving, at a computing device, initial additive process parameters;
(b) generating an uninformed design of experiment utilizing a specified sampling protocol to vary the initial additive process parameters in a design space;
(c) generating, based on execution of the uninformed design of experiment in a first process, first response data;
(d) generating, using a machine learning model based on the first response data, a specified objective for the additive manufacturing process, the sampling protocol, and on previous design of experiment comprising at least one of the uninformed design of experiment and a prior informed design of experiment, an informed design of experiment;
(e) evaluating, using the computing device, the specified objective with respect to second   
response data produced in a second process execution of the informed design of experiment; and
(f)  iteratively repeating steps (d)-(e) until the specified objective is satisfied.

Claim 16
A system for optimizing additive machine additive process parameters of a material for use in an additive manufacturing process comprising:
a computer comprising a processor operably connected to a storage device and a
communication device; and
a test device operably connected to the computer, the test device comprising a test platform for accommodating an additively manufactured part and a plurality of measurement
devices;
wherein the storage device of the computer comprises instructions that cause the
processor to:
(a) receive initial additive process parameters;
(b) generate an uninformed design of experiment utilizing a specified sampling protocol to vary the initial additive process parameters in a design space;
(c) generating, based on execution of the uninformed design of experiment in a
first process, first response data;
 (d) generate, using a machine learning model and the sampling protocol based on
one of the response data and material data, and based on previous design of experiment
comprising at least one of the uninformed design of experiment and a prior informed
design of experiment, an informed design of experiment;
 (e) receive, from the test device, material data of a part additively manufactured based on the informed design of experiment;
 (f) evaluate the specified objective with respect to the material data produced in a second process execution of the informed design of experiment; and
 (g) repeat steps  (d)–(f) until the specified objective is satisfied.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-19 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
generating, using the computing device and a machine learning model based on the first response data, a specified objective for the additive manufacturing process, the sampling protocol, and on previous design of experiment comprising at least one of the uninformed design of experiment and a prior informed design of experiment, an informed design of experiment;
evaluating, using the computing device, the specified objective with respect to second
response data produced in a second process execution of the informed design of experiment;

Claim 12
generating, using a machine learning model based on the first response data, a specified objective for the additive manufacturing process, the sampling protocol, and on previous design of experiment comprising at least one of the uninformed design of experiment and a prior informed design of experiment, an informed design of experiment;
evaluating, using the computing device, the specified objective with respect to second    response data produced in a second process execution of the informed design of experiment; 

Claim 16
generate, using a machine learning model and the sampling protocol based on one of the response data and material data, and based on previous design of experiment comprising at least one of the uninformed design of experiment and a prior informed design of experiment, an informed design of experiment;
receive, from the test device, material data of a part additively manufactured based on the informed design of experiment;
evaluate the specified objective with respect to the material data produced in a second process execution of the informed design of experiment;

	The closest prior art of record - Ling et al. (“An intelligent sampling framework for multi-objective optimization in high dimensional design space”, AIA A, 2018, pp 1-10) attempt to develop an intelligent sampling framework for multi-objective optimization that is scalable to high dimensional design space. 
Another relevant prior art of record - Mamrak et al. (Pub. No.: US 2018/0178287 A1) attempt to highlight a method for controlling an additive manufacturing process in which one or more energy beams are used to selectively fuse a powder contained in an additive manufacturing machine. 
Yet, another relevant prior art of record - Kristensen et al. (EXPECTED IMPROVEMENT-BASED METHODS FOR ADAPTIVE SAMPLING IN MULTI-OBJECTIVE OPTIMIZATION PROBLEMS, 2016, ASME, pp 1-11) teaches a set of state-of-the-art methods (hypervolume EI method and centroid EI method) are presented and implemented for selecting sampling points for multi-objective optimizations. A novel hypervolume EI method is also developed that does not rely on the assumption of hyperrectangles, but instead assumes the Pareto frontier can be represented by a convex hull.
Ghosh et al.  (Bayesian Multi-Source Modeling with Legacy Data, AIA A SciTech Forum, 2018, pp 1-12) teaches a Bayesian multi-source modeling technique has been developed which combines models built on data from legacy systems with sparse data fora new design to improve the predictive capability of meta-model for the new design.
Kumar et al. ( IMPROVING HIGH-DIMENSIONAL PHYSICS MODELS THROUGH BAYESIAN CALIBRATION WITH UNCERTAIN DATA,2012, ASME, pp 1-10)   address the problem of calibrating model parameters in computational models to match uncertain and limited experimental data using a Bayesian framework.
Yona et al. (Pub. No.: US 2019/0339671 A1) relates to three-dimensional printing systems connectable to 3D printing devices and operable to enable an automatic additive manufacturing process of an associated object using one-button 3D printing.

However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 12 and 16.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-19 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146